Attorney’s Docket Number: 2017-3583/24061.3710US03
Filing Date: 10/12/2020
Claimed Priority Date: 01/06/2020 (CON of 16/734,968 now PAT 10,804,401)
			    05/31/2018 (DIV of 15/993,970 now PAT 10,529,860) 
Applicants: Chen et al.
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the Amendment filed on 04/29/2022.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The Amendment filed on 04/29/2022, responding to the Office action mailed on 02/03/2022, has been entered. The present Office action is made with all the suggested amendments being fully considered. Applicant cancelled claims 13 and 18, and added new claims 21 and 22. Accordingly, pending in this application are claims 1-12, 14-17, and 19-22.

 Election/Restrictions
Independent claims 1, 9, and 16 are allowable. The restriction requirement between Species 1 and 2, as set forth in the Office action mailed on 11/03/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/03/2021 is withdrawn.  Claims 2, 5-6, and 20, directed to a nonelected Species, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendment
Applicant’s amendments to the Drawings, Specification, and Claims have overcome the respective objections to Drawings, Specification, and Claims, as previously set forth in the Non-Final Office action mailed on 02/03/2022. Accordingly, all previous claim objections are hereby withdrawn.
Applicant’s amendments to the Claims have overcome the claim rejections under Non-Statutory Double Patenting, 35 U.S.C. 112, and 35 U.S.C. 103, as previously set forth in the same Office action. Accordingly, all previous claim rejections are also withdrawn.
Furthermore, the application has been placed in condition for Allowance in view of an authorized Examiner’s Amendment to the claims, resolving pending issues in the claims, as detailed below (also, see Interview Summary).

EXAMINER’S AMENDMENT
This application has been placed in condition for allowance in view of an authorized Examiner’s Amendment, resolving pending issues in the claims, as well as formal matters regarding the title. Accordingly, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the Examiner’s Amendment to claims 6, 8, and 21 was given in a telephone interview with Mr. Kyle Howard (Reg. No. 67,568) on 08/03/2022.
The application has been amended as follows:
In the Claims:
Amend Claim 6 as follows:
“The device of claim 5, wherein the second dielectric gate includes an upper portion having a first width and a lower portion having a second width that is less than the first width.”
Amend Claim 8 as follows:
“The device of claim 7, wherein the second dielectric gate extends to the same height over the substrate as the first gate stack.”
Amend Claim 21 as follows:
“The device of claim 1, wherein the first fin active region has a top surface positioned at a first height above the semiconductor substrate,
wherein the first gate stack is disposed directly on the top surface of the fin active region,
wherein the top surface of the [[a]] dielectric isolation feature is positioned at a second height above the semiconductor substrate that is less than the first height.”
In the Title:
Replace the Title with -- FinFET Device with Contact Over Dielectric Gate--.

Allowable Subject Matter
Claims 1-12, 14-17, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to disclose or suggest a device comprising a first dielectric gate disposed directly on the top surface of the dielectric isolation feature, wherein the first dielectric gate is a dielectric feature different from the dielectric isolation feature in composition; a second dielectric gate disposed on at least a portion of the dielectric isolation feature; a first gate stack disposed on the first fin active region; a first source/drain feature disposed in the first fin active region; and a contact feature extending from the first source/drain feature to the first dielectric gate.
Regarding claim 9, the prior art of record fails to disclose or suggest a device comprising a first dielectric gate disposed directly on the isolation feature, the first dielectric gate is a dielectric feature different from the isolation feature in composition; a contact feature disposed directly on the first dielectric gate, and wherein the first fin active region and the first dielectric gate extend to the same height over the substrate.
Regarding claim 16, the prior art of record fails to disclose or suggest a device comprising a first dielectric gate disposed over and covering the top surface of the first portion of the dielectric isolation feature, wherein the first dielectric gate is formed of a different material than the dielectric isolation feature; a second dielectric gate disposed directly on a second portion of the dielectric isolation feature, the first dielectric gate extending to a first height over the substrate and the second dielectric gate extending to a second height over the substrate, the second height being different than the first height; and a contact feature extending from the first dielectric gate to the first source/drain feature such that a first portion of a top surface of the first source/drain feature is covered by the contact feature while a second portion of the top surface of the first drain/feature is not covered by the contact feature.
Therefore, the above limitations in the entirety of their respective claims are neither anticipated nor rendered obvious over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose FinFET devices with dielectric gates over isolations, and having some features similar to the instant inventions. However, none of the references disclose arrangements of features as identified in the claims supra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814